Citation Nr: 0719275	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The January 2002 rating decision granted service connection 
for a right knee condition secondary to a left knee injury 
and assigned a noncompensable evaluation effective October 3, 
2000.  The appeal was before the Board in July 2003.  At that 
time, the Board issued a remand for further development.

In July 2004, the Huntington, West Virginia, RO, as part of 
its efforts in assisting other RO's with the expediting of 
appeals, increased the veteran's disability rating to 10 
percent, effective October 3, 2000.  Since the veteran is 
presumed to be seeking the highest possible rating available 
under the rating schedule for bronchial asthma, the appeal as 
to the evaluation of that disability continues.  AB v. Brown, 
6 Vet. App. 35 (1993).

The veteran's appeal was returned to the Board in December 
2004, when it was determined that another remand was 
required.  The requested development has been completed, and 
the appeal has been returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The record shows that the VA was contacted in May 2000 and 
November 2001 by a private attorney on behalf of the veteran.  
The attorney requested that VA supply medical records in 
order to assist the veteran in a claim for Social Security 
Administration (SSA) disability benefits.  A signed release 
from the veteran was included on both occasions.  

There is nothing in the claims folder to indicate that an 
attempt has ever been made to obtain either the SSA decision 
or the medical records on which it was based.  The VA is 
obligated to attempt to obtain these records.  38 C.F.R. 
§ 3.159(c)(2).  Failure to obtain the SSA decision and 
relevant supporting documents violates VA's duty to assist.  
See 38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet.App. 100, 108-
09 (2000).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  A copy of the 
letters or documents used to request 
these records should be placed within the 
claims folder.  If the records are 
unobtainable, documentation to that 
effect should also be placed in the 
claims folder. 

2.  If any benefit sought on appeal, 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

